     Case 3:20-cv-02182-W-AGS Document 9 Filed 03/01/21 PageID.249 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                           UNITED STATES DISTRICT COURT
13                         SOUTHERN DISTRICT OF CALIFORNIA
14
15   CHERYL BROOM, et al.,                                Case No.: 20-CV-2182 W (AGS)
16                                      Plaintiffs,
                                                          ORDER DENYING DEFENDANT’S
17   v.                                                   MOTION TO DISMISS OR, IN THE
                                                          ALTERNATIVE, TO STAY
18   INTERACT COMMUNICATIONS,
                                                          PLAINTIFFS’ CLAIMS [DOC. 5]
     INC.,
19
                                       Defendant.
20
21         Pending before the Court is a motion to dismiss or, in the alternative, stay this case
22   based upon a previously filed and currently pending Wisconsin state court action,
23   Interact Communications, Inc. v. Cheryl Broom and Christopher Walker, La Crosse
24   County Case No. 2020cv000342. [Doc. 5.] Plaintiffs oppose. The Court decides the
25   matters on the papers submitted and without oral argument pursuant to Civil Local Rule
26   7.1(d)(1). For the reasons that follow, the Court DENIES Defendant’s motion.
27   Plaintiffs’ request for judicial notice of state public records in support of their opposition
28   is GRANTED.
                                                      1
                                                                                  20-CV-2182 W (AGS)
      Case 3:20-cv-02182-W-AGS Document 9 Filed 03/01/21 PageID.250 Page 2 of 6



 1   I.    BACKGROUND
 2         On February 1, 2017, Defendant Interact Communications, Inc. (“Interact”)
 3   entered into an employment contract with Plaintiff Cheryll Broom (“Broom”) whereby
 4   Broom became the President of Interact and opened an office in California. (Compl.
 5   [Doc. 1] ¶¶ 6, 8; Broom Employment Contract [Doc. 1-2, Ex. A].) The agreement
 6   included terms restricting Broom from competing with Interact after termination.
 7   (Compl. ¶ 7; Broom Non-Compete Agreement [Doc. 1-2, Ex. B].) The Broom
 8   Employment Contract and Non-Compete Agreement were negotiated and signed in
 9   California; Broom’s office was in California; Broom performed all of Broom’s duties in
10   and from California; and Broom was employed by Interact in California. (Compl. ¶ 9.)
11         On January 31, 2019, Broom’s husband, Plaintiff Christopher Walker (“Walker”)
12   entered into an employment contract with Interact whereby Walker became the Director
13   of Digital Marketing and Communications for Interact. (Compl. ¶ 11; Walker
14   Employment Contract [Doc. 1-2, Ex. C]. The Walker Employment Contract also
15   included a covenant not to compete. (Walker Employment Contract at 31.) The
16   employment contract was negotiated in California and Walker performed substantially all
17   of his duties in and from California. (Compl. ¶ 12.)
18         On July 20, 2020, Broom submitted her resignation from Interact. (Id. ¶ 8.)
19   Walker submitted his resignation the next day. (Id. ¶ 11.)
20         On August 6, 2020, Interact filed a complaint in the State of Wisconsin against
21   Plaintiffs to enforce the covenants not to compete and for breach of the covenant of good
22   faith and fair dealing, breach of fiduciary duty, tortious interference with contract, and
23   civil conspiracy. (Id. ¶ 44; Wisconsin Action [Doc. 1-2, Ex. D).)
24         On November 6, 2020, Plaintiffs filed this complaint seeking a declaration that the
25   non-compete provisions in their employment contracts are invalid under California
26   Business and Professions Code § 16600 and for breaches of California Labor Code § 925
27   and Business and Professions Code § 17200. Broom also alleges Interact breached her
28   employment contract by failing to provide her an accounting of the outstanding revenues

                                                   2
                                                                                 20-CV-2182 W (AGS)
      Case 3:20-cv-02182-W-AGS Document 9 Filed 03/01/21 PageID.251 Page 3 of 6



 1   on her sales and for failing to pay her any earned commissions since her resignation. (Id.
 2   ¶ 18.)
 3            On December 3, 2020, Interact filed the instant motion to dismiss or, in the
 4   alternative, to stay. (MTD [Doc. 5].)
 5
 6   II.      DISCUSSION
 7            Interact contends this case should be dismissed or stayed in its entirety based upon
 8   the doctrines embodied in Wilton v. Seven Falls Co., 515 U.S. 277 (1995) or,
 9   alternatively, Colorado River Water Conservation District v. United States, 424 U.S. 800
10   (1976).
11            A.    Abstention Under Wilton Is Not Appropriate
12            Interact first argues that the Court should dismiss or stay the action under the
13   Wilton abstention doctrine. Typically, “it would be uneconomical as well as vexatious
14   for a federal court to proceed in a declaratory judgment suit where another suit is pending
15   in a state court presenting the same issues, not governed by federal law, between the
16   same parties.” Wilton, 515 U.S. at 282 (quoting Brillhart v. Excess Ins. Co. of America,
17   316 U.S. 491, 495 (1942). However, if the suit seeks more than merely declaratory relief,
18   the Wilton abstention doctrine does not apply. Snodgrass v. Provident Life & Accident
19   Ins. Co., 147 F.3d 1163, 1167 (9th Cir. 1998). “To determine whether a suit exclusively
20   seeks declaratory relief, we ask ‘whether there are claims in the case that exist
21   independent of any request for purely declaratory relief, that is, claims that would
22   continue to exist if the request for a declaration simply dropped from the case.’” Seneca
23   Ins. Co., Inc. v. Strange Land, Inc., 862 F.3d 835, 840 (9th Cir. 2017) (quoting
24   Snodgrass, 147 F.3d at 1167–68); see also R.R. St. & Co. v. Transp. Ins. Co., 656 F.3d
25   966, 976–77 (9th Cir. 2011) (“[I]f the same action contains claims for both monetary and
26   declaratory relief, the district court should not, as a general rule, remand or decline to
27   entertain the claim for declaratory relief.”).
28

                                                      3
                                                                                   20-CV-2182 W (AGS)
     Case 3:20-cv-02182-W-AGS Document 9 Filed 03/01/21 PageID.252 Page 4 of 6



 1         Interact argues the Wilton doctrine applies because “[t]he declaratory relief sought
 2   herein by Broom and Walker constitutes the overwhelming basis for this action.” (MTD
 3   12:8–9.) This is not the test. The test is whether there are “claims that would continue to
 4   exist if the request for a declaration simply dropped from the case.” Snodgrass, 147 F.3d
 5   at 1168. Plaintiffs’ suit includes claims for breach of contract, breach of California Labor
 6   Code § 925, and breach of Business and Professions Code § 17200. The Court has
 7   diversity jurisdiction over Plaintiff’s claims, which would still exist without the
 8   declaratory judgment claim. Moreover, Plaintiffs “have unfailingly sought damages,
 9   bringing [their] suit squarely within the Colorado River framework.” Seneca Insurance,
10   862 F.3d at 841. The presence of Plaintiffs’ non-declaratory claims and prayer for
11   damages defeats Interact’s Wilton abstention argument.
12
13         B.     Abstention Under Colorado River Is Not Appropriate
14         Interact next seeks to dismiss or stay this action in favor of the pending Wisconsin
15   state court action based on the Colorado River doctrine. Generally, “the pendency of an
16   action in the state court is no bar to proceedings concerning the same matter in the
17   Federal court having jurisdiction . . . .” Colo. River Water Conservation Dist. v. United
18   States, 424 U.S. 800, 817 (1976) (internal quotation marks omitted). “[F]ederal courts
19   have a virtually unflagging obligation . . . to exercise the jurisdiction given them,
20   including in cases involving parallel state litigation.” Id. However, in “exceedingly rare
21   circumstances” federal courts may stay a case where a concurrent state action with
22   identical issues is pending. Id.
23         Colorado River and subsequent Ninth Circuit opinions have identified eight non-
24   exhaustive factors to be considered on a motion to stay or dismiss under Colorado River:
25         (1) which court first assumed jurisdiction over any property at stake; (2) the
           inconvenience of the federal forum; (3) the desire to avoid piecemeal
26
           litigation; (4) the order in which the forums obtained jurisdiction; (5)
27         whether federal law or state law provides the rule of decision on the merits;
           (6) whether the state court proceedings can adequately protect the rights of
28

                                                   4
                                                                                  20-CV-2182 W (AGS)
     Case 3:20-cv-02182-W-AGS Document 9 Filed 03/01/21 PageID.253 Page 5 of 6



 1         the federal litigants; (7) the desire to avoid forum shopping; and (8) whether
           the state court proceedings will resolve all issues before the federal court.
 2
 3   Seneca Ins., 862 F.3d at 841–42 (quoting R.R. Street, 656 F.3d at 979). Factors that are

 4   irrelevant to the particular inquiry are disregarded. Id. at 842. “Any doubt as to whether

 5   a factor exists should be resolved against a stay, not in favor of one.” Id. (citation

 6   omitted).

 7         The circumstances surrounding this case are not so exceptional to warrant a stay

 8   under Colorado River. This case, in large part, is centered in California. Plaintiffs’

 9   contracts were negotiated and signed in California; their offices were in California; and

10   they performed all of their duties in and from California. Plaintiffs allege claims based

11   on California law not alleged in the Wisconsin case: unfair competition under Business

12   and Professions Code § 17200 and breach of California Labor Code § 925. California

13   Labor Code § 925 stipulates, “[a]n employer shall not require an employee who primarily

14   resides and works in California, as a condition of employment, to agree to a provision

15   that would . . . [d]eprive the employee of the substantive protection of California law with

16   respect to a controversy arising in California.” Id. Plaintiffs claim Interact has violated

17   this provision by filing in Wisconsin and alleging claims there in direct contravention of

18   California’s laws and strong public policy against covenants not to compete such as those

19   contained in the Broom Non-Compete Agreement and Walker Employment Agreement.

20   This claim, among others, is not alleged in the Wisconsin state court action and therefore

21   will not be protected or resolved by that action.

22         Interact’s arguments of inconvenience and desire to avoid piecemeal litigation are

23   unconvincing. Interact maintains a California office and Plaintiffs allege that 80% of

24   Interact’s clients are in California. Many, if not most, of the relevant witnesses will be in

25   California. Moreover, the only discovery conducted in the Wisconsin case thus far has

26
27
28

                                                   5
                                                                                  20-CV-2182 W (AGS)
         Case 3:20-cv-02182-W-AGS Document 9 Filed 03/01/21 PageID.254 Page 6 of 6



 1   been narrowly confined to establishing whether Wisconsin has personal jurisdiction.1 “A
 2   general preference for avoiding piecemeal litigation is insufficient to warrant” a stay
 3   under Colorado River, instead there must be a showing of special concerns that would
 4   make parallel litigation “particularly problematic.” Seneca Ins., 862 F.3d at 842–43. To
 5   the extent there are any countervailing concerns here, they are greatly outweighed. The
 6   Court thus declines to abstain from exercising jurisdiction over this action.
 7
 8   III.    CONCLUSION
 9           Based on the foregoing, the Court DENIES Interact’s motion to dismiss or, in the
10   alternative, to stay this case. [Doc. 5.]
11           IT IS SO ORDERED.
12   Dated: March 1, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   1
       Plaintiffs raise at least a colorable argument that it does not since the contracts were negotiated in
     California, their offices were in California, and Plaintiffs had no contact with Wisconsin other than
28   Interact having its headquarters there.
                                                           6
                                                                                               20-CV-2182 W (AGS)
